UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the third quarterly period ended September 30, 2012. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to . Commission file number: 0-27824 SPAR Group, Inc. (Exact name of registrant as specified in its charter) Delaware 33-0684451 State of Incorporation IRS Employer Identification No. 333 Westchester Avenue, South Building, Suite 204, White Plains, New York 10604 (Address of principal executive offices, including zip code) Registrant's telephone number, including area code: (914) 332-4100 Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. (See the definitions of "large accelerated filer", "accelerated filer", "non-accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act). Large Accelerated Filer o Accelerated Filero Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No On September 30, 2012, there were 20,414,468 shares of Common Stock outstanding. SPAR Group, Inc. Index PART I:FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 2 Consolidated Statements of Income and Comprehensive Income for the three and nine months ended September 30, 2012 and 2011 3 Consolidated Statement of Equity for the nine months ended September 30, 2012 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 5 Notes to Consolidated Financial Statements 6 Item 2 Management's Discussion and Analysis of Financial Condition, Results of Operations, Liquidity and Capital Resources 22 Item 3 Quantitative and Qualitative Disclosures about Market Risk 33 Item 4 Controls and Procedures 34 PART II:OTHER INFORMATION Item 1 Legal Proceedings 35 Item 1A Risk Factors 35 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3 Defaults upon Senior Securities 37 Item 4 Submission of Matters to a Vote of Security Holders 37 Item 5 Other Information 37 Item 6 Exhibits 37 SIGNATURES 38 1 PART I:FINANCIAL INFORMATION Item 1. Financial Statements SPAR Group, Inc. and Subsidiaries Consolidated Balance Sheets (In thousands, except share and per share data) September 30, December 31, (unaudited) (note) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Intangibles Other assets Total assets $ $ Liabilities and equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Accrued expenses due to affiliates Customer deposits Lines of credit Total current liabilities Long-term debt and other liabilities Total liabilities Equity: SPAR Group, Inc. equity Preferred stock, $.01 par value: Authorized and available shares– 2,445,598 Issued and outstanding shares – none – September 30, 2012 and none – December 31, 2011 – – Common stock, $.01 par value: Authorized shares – 47,000,000 Issued and outstanding shares – 20,414,468 –September 30, 2012 and 20,103,043 –December 31, 2011 Treasury stock – 12,189 shares- September 30, 2012 ) – Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total SPAR Group, Inc. equity Non-controlling interest Total liabilities and equity $ $ Note: The Balance Sheet at December 31, 2011, is excerpted from the consolidated audited financial statements as of that date but does not include certain information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. See accompanying notes. 2 SPAR Group, Inc. and Subsidiaries Consolidated Statements of Income and Comprehensive Income (unaudited) (In thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Net revenues $ Cost of revenues Gross profit Selling, general and administrative expenses Depreciation and amortization Operating income Interest expense 33 55 96 Other income ) Income before provision for income taxes Provision for income taxes 73 17 72 Net income Net income attributable to the non-controlling interest ) Net income attributable to theSPAR Group $ Basic/diluted net income per common share: Net income - basic $ Net income - diluted $ Weighted average common shares – basic Weighted average common shares – diluted Net income Other comprehensive income: Foreign currency translation adjustments ) ) ) Comprehensive income $ See accompanying notes. 3 SPAR Group, Inc. and Subsidiaries Consolidated Statement of Equity (unaudited) (In thousands) Common Stock Accumulated Other Non- Shares Amount Treasury Stock Paid-In Capital Accumulated Deficit Comprehensive Loss Controlling Interest Total Equity Balance at December 31, 2011 $ $ $ ) $ ) $ $ Issuance of stock options and restricted shares to employees and non-employees for services 20 – 416 Issuance of shares for purchase of joint venture 1 Exercise of options 2 – – – Purchase ofnon-controlling interest in joint venture – 75 75 Other changes to non-controlling interest – ) ) Other changes to paid-in capital ) ) Purchase of treasury shares ) ) ) Other comprehensive loss – ) – ) Net income – Balance at September 30, 2012 $ $ ) $ $ ) $ ) $ $ See accompanying notes. 4 SPAR Group, Inc. and Subsidiaries Consolidated Statements of Cash Flows (unaudited) (In thousands) Nine Months Ended September 30, Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation & Amortization Share based compensation Changes in non-controlling interest 16 Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other assets ) Accounts payable ) Accrued expenses, other liabilities and customer deposits ) Net cash provided by operating activities Investing activities Purchases of property and equipment and capitalized software ) ) Purchases of Mexican subsidiary - ) Purchase of NMS, LLC subsidiary ) - Net cash used in investing activities ) ) Financing activities Net payments on lines of credit ) ) Proceeds from options exercised 35 Proceeds from term debt – Payments on term debt ) ) Payments on capital lease obligations ) ) Purchase of treasury shares ) - Net cash used in financing activities ) ) Effects of foreign exchange rate on cash ) 20 Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flows information Interest paid $ $ Taxes paid $
